DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in Fig. 19, there are two refs. “859” pointing to different parts and the lower occurrence of “859” should be replaced with “861” for consistency with para 0141.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 849 (in Fig. 22 – it is recommended that ref. “849” be replaced with “841”).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3, 10, 18 and 19 are objected to because of the following informalities:  in claim 3, “the” should be inserted before “first upper ledge portion” in line 2; in claim 10, “extend” in line 8 should be replaced with “extending”; in claim 18, “of the” should be inserted after “bottom surface” in line 2; and, in claim 19, a semicolon should be inserted after “extensions” in line 28.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, it is unclear if the pesticide treated surface is selected from one of pyrethroids, organophosphates, repellants, or plant oils, or from one of each of pyrethroids, organophosphates, repellants, and plant oils. For examination purposes, the limitation will be treated as the former, and it is recommended that “and” in line 2 be replaced with “or”.
In claim 9, “wherein the first barrier rail member and the second barrier rail member each…” in lines 1-2 appears to be incomplete: the barrier rail members each what? For examination purposes the limitation will be treated as the barrier rail members each comprise mating extensions and recesses, and it is recommended that “comprise” be inserted after “each” in line 2. The same rejection also applies to claim 16, lines 1-2.
In claim 10, “individual trap barrier rails of the plurality of trap barrier rails comprising:” in line 3 is unclear as to whether the individual trap barrier rails collectively or each of the individual trap barrier rails comprise the claimed elements. For examination purposes, the limitation will be treated as the latter, and it is recommended hat “each” be inserted before “comprising” in line 3. The same rejection also applies to claim 17, lines 1-2.
Claims 11-18 are rejected as depending upon a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-11, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bronnhuber (DE 3335100, machine translation attached).
For claim 1, Bronnhuber discloses a trap barrier (Fig. 2) for insects (note this is an intended use limitation, and the trap barrier is capable of being used to protect against insects), comprising: a barrier wall 1 (or multiple refs. 1 as described in paras 0004 and 0024 of machine translation) having an inner surface (right hand surface of ref. 8 in Fig. 2) and an outer surface (left hand surface of ref. 5 in Fig. 2); an upper ledge 6,17 comprising a first upper ledge portion 6 and a second upper ledge portion 17, the first upper ledge portion extending perpendicularly from the inner surface at a top portion of the barrier wall (Fig. 2), and the second upper ledge portion extending away from the first upper ledge portion at an angle (Fig. 2 shows ref. 17 extending from ref. 6 at a perpendicular angle); and a lower ledge 7,8 comprising a first lower ledge portion 7 and a second lower ledge portion 8, the first lower ledge portion extending perpendicularly from the inner surface at a bottom portion of the barrier wall (Fig. 2), and the second lower ledge portion extending away from the first lower ledge portion and towards the upper ledge (Fig. 2), wherein furniture placed adjacent to the outer surface of the barrier wall is protected from insects (note this is an intended use limitation, and the barrier wall of Fig. 2 is capable of being placed such that its outer surface is adjacent to furniture; paras 0011 and 0014 describe combating or repelling pests using an agent and protecting against the entry of pests via the structure of the barrier, thus, the barrier wall of Fig. 2 is capable of protecting against pests such as insects; also note insects are capable of being drowned in salt or other contemplated means (para 0011)).
For claim 2, Bronnhuber discloses wherein the upper ledge and the lower ledge form a channel (interior shown in Fig. 2) being defined by the inner surface of the barrier wall, a bottom surface of the first upper ledge portion, a top surface of the first lower ledge portion, a first side inner surface of the second upper ledge portion, and a second side inner surface of the second lower ledge portion (Fig. 2).
For claim 5, Bronnhuber discloses wherein a top surface (top surface of ref. 7 in Fig. 2) of the first lower ledge portion comprises a pesticide treated surface (see pest repellent shown in Fig. 2; para 0011).
For claim 6, Bronnhuber discloses wherein the pesticide treated surface is selected from one of pyrethroids, organophosphates, repellants (para 0011), and plant oils.
For claim 7, Bronnhuber discloses wherein the barrier wall is formed by interconnecting a first barrier rail member (refs. 6,17, or alternatively, one ref. 1) with a second barrier rail member (refs. 5,7,8, or alternatively another ref. 1 (multiple rail members 1 can be connected together, as described in paras 0004 and 0024)).
For claim 8, Bronnhuber discloses wherein the first barrier rail member 1 comprises a mirrored configuration of the second barrier rail member 1 (multiple rails 1 can be connected together, as described in paras 0004 and 0024, and refs. 1 have identical configurations).
For claim 9, Bronnhuber discloses wherein the first barrier rail member 6,17 and the second barrier rail member 5,7,8 each a respective plurality of mating extensions (pins 11 on ref. 6; extensions between openings 12 on ref. 5) and a respective plurality of mating recesses (openings 12 on ref. 5; recesses between pins 11 on ref. 6), the first barrier rail member being interconnected with the second barrier rail member by aligning and engaging the mating extensions 11 of the first barrier rail member 6,17 with the mating recesses 12 of the second barrier rail member 5,7,8.
For claim 10, Bronnhuber discloses a trap barrier assembly (Fig. 2) for insects (note this is an intended use limitation, and the trap barrier assembly is capable of being used to protect against insects) comprising: a plurality of trap barrier rails (multiple refs. 1 as described in paras 0004 and 0024 of machine translation) interconnected to one another, individual trap barrier rails of the plurality of trap barrier rails comprising: a barrier wall 1 having an inner surface (right hand surface of ref. 8 in Fig. 2) and an outer surface (left hand surface of ref. 5 in Fig. 2); an upper ledge 6,17 comprising a first upper ledge portion 6 and a second upper ledge portion 17, the first upper ledge portion extending perpendicularly from the inner surface at a top portion of the barrier wall (Fig. 2), and the second upper ledge portion extend downwardly at an angle from a bottom surface of the first upper ledge portion  (Fig. 2 shows ref. 17 extending from a bottom surface of ref. 6 at a perpendicular angle); and a lower ledge 7,8 comprising a first lower ledge portion 7 and a second lower ledge portion 8, the first lower ledge portion extending perpendicularly from the inner surface at a bottom portion of the barrier wall (Fig. 2), and the second lower ledge portion extending upwardly at an angle from a top surface of the first lower ledge portion (Fig. 2), and wherein furniture surrounded by the trap barrier assembly is protected from insects (note this is an intended use limitation, and the barrier wall of Fig. 2 is capable of being placed such that its outer surface is adjacent to furniture; paras 0011 and 0014 describe combating or repelling pests using an agent and protecting against the entry of pests via the structure of the barrier, thus, the barrier wall of Fig. 2 is capable of protecting against pests such as insects; also note insects are capable of being drowned in salt or other contemplated means (para 0011)).
For claim 11, Bronnhuber discloses wherein the plurality of trap barrier rails comprises a first linear barrier rail 1, a second linear barrier rail 1, and an angled barrier rail (corner piece describe in paras 0004 and 0024).
For claim 15, Bronnhuber discloses wherein the first linear barrier rail and the second linear barrier rail each comprise a respective first barrier rail member 6,17 interconnected with a respective second barrier rail member 5,7,8 (Fig. 2).
For claim 16, Bronnhuber discloses wherein the respective first barrier rail member and the respective second barrier rail member each a respective plurality of mating extensions (pins 11 on ref. 6; extensions between openings 12 on ref. 5) and a respective plurality of mating recesses (openings 12 on ref. 5; recesses between pins 11 on ref. 6) along a respective longitudinal length of the first barrier rail member and the second barrier rail member (Fig. 2; para 0015), the first barrier rail member being interconnected with the second barrier rail member by aligning and engaging the mating extensions 11 of the first barrier rail member 6,17 with the mating recesses 12 of the second barrier rail member 5,7,8, the barrier wall being formed through an interconnection of a first wall portion of the first barrier rail member and a second wall portion of the second barrier rail member (Fig. 2).
For claim 17, Bronnhuber discloses wherein the individual trap barrier rails further comprise a channel (interior shown in Fig. 2) defined by the inner surface of the barrier wall, a bottom surface of the first upper ledge portion, a top surface of the first lower ledge portion, a first side surface of the second upper ledge portion, and a second side inner surface of the second lower ledge portion (Fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bronnhuber (DE 3335100) in view of Cullen (US 8707615).
For claims 3 and 18, Bronnhuber does not explicitly disclose wherein at least one of the bottom surface of first upper ledge portion, the inner surface of the barrier wall, the first side inner surface or the second side inner surface comprises a smooth slick surface for both preventing insects from traveling and capturing insects within the channel.
Cullen teaches a trap barrier for insects wherein at least one of the bottom surface of first upper ledge portion, the inner surface of the barrier wall, the first side inner surface or the second side inner surface comprises a smooth slick surface (Abstract and col 5, ln 29-33 teach the interior of ref. 2 possessing sufficient surface smoothness) for both preventing insects from traveling and capturing insects within the channel (note this is an intended use limitation, and Abstract and col 5, ln 29-33 teach preventing insects from traveling on the side walls and capturing insects within the smooth-walled pitfall) in order to preclude insects that topple into channel from ascending its side walls, thus, serving as an effective pitfall (col 5, ln 29-33). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trap barrier of Bronnhuber to include wherein at least one of the bottom surface of first upper ledge portion, the inner surface of the barrier wall, the first side inner surface or the second side inner surface comprises a smooth slick surface for both preventing insects from traveling and capturing insects within the channel as taught by Cullen in order to preclude insects that topple into channel from ascending its side walls, thus, serving as an effective pitfall.
For claim 4, Bronnhuber as modified by Cullen teaches (references to Cullen) wherein the smooth slick surface comprises at least one of plastic (col 5, ln 29-33; col 4, ln 5-10), glass, Teflon coated metal, polished metal, smooth painted surface or smooth varnished surface.
Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bronnhuber (DE 3335100) in view of Friend (US 2012/0291336, cited on 9/17/20 and 3/17/21 IDS).
For claim 12, Bronnhuber does not explicitly disclose wherein the angled barrier rail comprises a first mating extension extending from a first side of the barrier wall and a second mating extension extending from a second side of the barrier wall.
Friend teaches a trap barrier assembly (Figs. 3A, 3B, and 7) wherein the angled barrier rail 711 comprises a first mating extension 719a extending from a first side of the barrier wall and a second mating extension 719b extending from a second side of the barrier wall (Fig. 7) in order to mate with the linear barrier rails 310 to form a periphery about the area to be protected (para 0036). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trap barrier assembly of Bronnhuber to include wherein the angled barrier rail comprises a first mating extension extending from a first side of the barrier wall and a second mating extension extending from a second side of the barrier wall as taught by Friend in order to mate with the linear barrier rails to form a periphery about the area to be protected.
For claim 13, Bronnhuber as modified by Friend teaches (references to Friend) wherein the first linear barrier rail 310 and the second linear barrier rail 310 each comprise a respective first end vertical recess (para 0036 describes ref. 310 having a back wall portion partially cut away to allow the mating extension, ref. 719a for example, to provide the back wall) along a respective first end side surface of the barrier wall and a respective second end vertical recess (para 0036 describes ref. 310 having a back wall portion partially cut away to connect to another angled barrier rail 711) along a respective second end side surface of the barrier wall.
For claim 14, Bronnhuber as modified by Friend teaches (references to Friend)  wherein the first mating extension of the angled barrier rail is engaged with and coupled to the first linear barrier rail via the respective first end vertical recess and the second mating extension of the angled barrier rail is engaged with and coupled to the second linear barrier rail via the respective second end vertical recess (para 0036; Fig. 7).
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bronnhuber (DE 3335100) in view of Stadler (DE 10207916, machine translation attached).
For claim 19, Bronnhuber teaches a trap barrier rail for insects, comprising: a first rail member 6,17; and a second rail member 5,7,8 being configured to interconnect with the first rail member (Fig. 2; para 0015 of machine translation), wherein the first rail member 6,17 comprises: a first ledge 6 extending perpendicular from a first inner surface of a second barrier wall section 5; and a first plurality of mating recesses (recesses between pins 11 on ref. 6) and a first plurality of mating extensions (pins 11) being alternatively disposed along a bottom surface of the first ledge; wherein the second rail member 5,7,8 comprises: a second barrier wall section 5 having a second inner surface and a second outer surface (inner and outer surfaces of ref. 5 in Fig. 2); a second ledge 7 extending perpendicular from the first inner surface of the first barrier wall section (Fig. 2); and a second plurality of mating recesses (openings 12 on ref. 5) and a second plurality of mating extensions (extensions between openings 12 on ref. 5) being alternatively disposed along a top surface of the second barrier wall section (para 0015; Fig. 2); and wherein the second rail member is configured to interconnect with the first rail member to form a barrier wall (para 0015; Fig. 2) comprising the first barrier wall section and the second barrier wall section by: placing the first rail member on top of the second rail member (Fig. 2), mating the first plurality of mating extensions with the second plurality of mating recesses (para 0015; Fig. 2), and mating the first plurality of mating recesses with the second plurality of mating extensions (para 0015; Fig. 2) wherein furniture placed adjacent to an outer surface of the barrier wall is protected from insects (note this is an intended use limitation, and the barrier wall of Fig. 2 is capable of being placed such that its outer surface is adjacent to furniture; paras 0011 and 0014 describe combating or repelling pests using an agent and protecting against the entry of pests via the structure of the barrier, thus, the barrier wall of Fig. 2 is capable of protecting against pests such as insects; also note insects are capable of being drowned in salt or other contemplated means (para 0011)).
Bronnhuber does not explicitly disclose wherein the first rail member comprises: a first barrier wall section having a first inner surface and a first outer surface; the first ledge extending from the first inner surface of the first barrier wall section; and the first plurality of mating recesses and the first plurality of mating extensions being disposed along the bottom surface of the first barrier wall section.
Stadler teaches a trap barrier rail (Fig. 1) for insects (claim 1 describes use against caterpillars) wherein the first rail member 5 comprises: a first barrier wall section (vertical portion of ref. 5 in Fig. 1) having a first inner surface and a first outer surface (inner and outer surfaces of the vertical portion of ref. 5); the first ledge (curved portion of ref. 5) extending from the first inner surface of the first barrier wall section (Fig. 1); and the connecting means 4 being disposed along the bottom surface of the first barrier wall section (Fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first rail member of Bronnhuber to include a first barrier wall section having a first inner surface and a first outer surface; the first ledge extending from the first inner surface of the first barrier wall section; and the connecting means being disposed along the bottom surface of the first barrier wall section as taught by Stadler in order to provide a taller trap barrier rail to preclude more pests. Please note in the combination of references, the first ledge 6 extends perpendicularly from the first barrier wall section, and the connecting means is the first plurality of mating recesses (recesses between pins 11 on ref. 6) and the first plurality of mating extensions (pins 11), as taught by Bronnhuber.
For claim 20, Bronnhuber as modified by Stadler teaches (references to Bronnhuber) a trap barrier rail assembly, comprising a plurality of interconnected trap barrier rails of claim 19 (paras 0004 and 0024).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beall (US 2012651), Kraft (DE 29617446), Doring (DE 8322953), Bonino (FR 3023123), Wagner (DE 20311195), Sampson (GB 23970020), Seve (FR 2943503), and Bravais (FR 2897508) each teaches a similar trap barrier with upper and lower ledges.
Inglis (US 2014/0208643) teaches a slot 370 for attached two barriers together and a corner 514.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/           Primary Examiner, Art Unit 3643